700 S.E.2d 751 (2010)
GAINES
v.
CUMBERLAND COUNTY HOSPITAL, et al.
No. 206P10.
Supreme Court of North Carolina.
August 26, 2010.
Cale H. Conley, Atlanta, GA, Reginald B. Gillespie, Jr., Durham, William S. Britt, Lumberton, Timothy DiPiero, Charleston, WV, for Ajamu Gaines, Jr., et al.
Mark E. Anderson, Raleigh, for Cumberland Co. Hospital, et al.
John D. Martin, Wilmington, for Thomas R. Tetzlaff, M.D.
Alex J. Hagan, Raleigh, for Karen V. Jones, M.D., et al.
Robert S. Shields, Jr., New Bern, for Beverly A. Davis, M.D., et al.
Johnny Kegler, pro se.
The following order has been entered on the motion filed on the 21st of May 2010 by Cale H. Conley for Admission Pro Hac Vice:
"Motion Dismissed as Moot by order of the Court in conference this the 26th of August 2010."